UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6350


DANIEL BROWN, a/k/a Daniel M. Brown,

                Petitioner - Appellant,

          v.

WARDEN LEVERN COHEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:14-cv-03659-BHH)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Brown, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Brown seeks to appeal the district court’s order

denying   his    motion    to   alter     or    amend   a     prior   order    denying

relief on his 28 U.S.C. § 2254 (2012) petition.                       We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties     are     accorded    30       days   after     the    entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

October    20,   2015.       The   notice      of    appeal    was    filed,    at    the

earliest, on March 3, 2016.               Because Brown failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                         We deny Brown’s

motion    to   amend   his   informal      brief.       We     dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED


                                          2